DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 discloses in line 3 that the “second movement data includes the further comprising” which is incomplete and as such the scope of the claim is unascertainable.  For the purposes of examination, the claim will be interpreted as the second movement data including the second sensor data and the second image data. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11-15 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedder (2012/0238366).  Tedder discloses a network based remote control racing system and method (Figs. 1 & 3, abstract) having a gaming engine (70) disposed within a data exchange network (60), a vehicle control engine (52) in communication with the gaming engine via the data exchange network (Fig. 3) and in wireless communication (Figs. 1 & 3) with multiple remote control vehicles (paragraphs 23-24) in the form of cars (24a-d) that can include sensors (40) and a camera (35) disposed within a race course (12) and user interfacing modules (64 & 66) for respective users running on respective mobile computing devices that are in communication with the gaming engine via the data exchange network (Fig. 3).  The system and method enable the gaming engine to receive user input commands from respective users and transmit the respective commands from the users to the vehicle control engine across the data exchange network to generate respective vehicle control commands that are then transmitted to a respective remote control vehicle such that the users compete against each other in a race or game between the vehicles and to further receive respective sensor and image data from respective sensors and cameras of the vehicles that are then transmitted to the respective user interfacing modules (Figs. 1 & 3, paragraphs 26-32).  A racing content module (48) captures and integrates racing content in the form of image data associated with the course and transmits it to the gaming engine (Fig. 3, paragraph 25).  Each computing device further include a gaming display module in networked communication with the gaming engine such that a gaming content distribution module of the gaming engine receives the racing content from the racing content module (48) and transmits the racing content to the gaming display modules (paragraphs 23-32).  A plurality of vehicle tracking modules (Fig. 2b) includes the sensors (40) and cameras (35) that provide movement data which can be incorporated as a part of the racing content and includes the sensor and image data for the multiple vehicles and transmits them to the respective users as the basis for allowing the users to respond thereto to engage in the game (paragraphs 26-32).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedder as applied above and further in view of Suzuki (JP2015112378A), Weiksner (11189131) and Condon (9004973).  Tedder discloses the basic inventive concept with the exception of including a team content database with team content data stored therein, wherein the gaming engine can associate users with a respective team and provide respective team content data to respective vehicles in the form of non-fungible token images displayed on the vehicles.  Suzuki discloses a networked game system configured to allow users to be placed in teams using a team content database with team content data stored therein that includes a team image that communicates with a gaming engine for use in a game (Description of embodiments paragraphs 33-40).  It would have been obvious to one of ordinary skill in the art to modify Tedder to include a team content database and an image as taught by Suzuki for the predictable result of providing enhanced play value and versatility by enabling the implementation of team play in a manner that provides enhanced functionality.  Weiksner discloses a networked gaming system that uses non-fungible tokens (column 5 lines 31-34) to authorize a user for participation in aspects of a networked game (Fig. 9B, column 17 lines 7-23).  Although Weiksner does not disclose that the non-fungible token relates to placement in a team it does teach using the token to authorize a user to participate in a game and as such it would have been obvious to use a non-fungible token for the team image in a game as a means of authorizing a user to interact with the game in a more secure manner.  Condon discloses a remote control vehicle useable in a game and configured to display an indication of the team to which the vehicle belongs (column 12 lines 29-36).  It would have been obvious to one of ordinary skill in the art to configure the vehicle of Tedder, Suzuki and Weiksner so as to display an association to the team to which it is associated for the predictable result of making it easier to identify the vehicle while used in the game.  
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedder as applied above for claim 1 and further in view of Young (2015/0174501).  Tedder discloses the basic inventive concept with the exception of the interfacing module including a virtual reality headset.  Young discloses a remote control vehicle configured to include a virtual reality headset (Figs. 1 & 4).  It would have been obvious to one of ordinary skill in the art from the teaching of Young to modify the system of Tedder to include a virtual reality headset for the predictable result of creating a more dynamic and interactive play experience.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711